            Case 4:19-cv-00001-YGR Document 50-1 Filed 01/31/20 Page 1 of 4




 1   SANDEEP SETH (SBN 195914)
     ss@sethlaw.com
 2   SETH LAW OFFICES
     Two Allen Center
 3
     1200 Smith Street, Suite 1600
 4   Houston, Texas 77002
     Telephone No.: (713) 244-5017
 5   Facsimile No.: (713) 244-5018
 6
     ROBERT J. YORIO (SBN 93178)
 7   yorio@carrferrell.com
     STACEY M. TAM (SBN 292982)
 8   stam@carrferrell.com
 9   CARR & FERRELL LLP
     120 Constitution Drive
10   Menlo Park, California 94025
     Telephone No.: (650) 812-3400
11   Facsimile No.: (650) 812-3444
12
     Attorneys for Defendant and Counterclaimant
13   SENTIUS INTERNATIONAL, LLC
14
15                                 UNITED STATES DISTRICT COURT

16                            NORTHERN DISTRICT OF CALIFORNIA
17   ZOHO CORPORATION,                              CASE NO. 4:19-cv-00001-YGR
18                    Plaintiff,                   DECLARATION OF ROBERT J. YORIO IN
19          v.                                     SUPPORT OF DEFENDANT AND
                                                   COUNTERCLAIMANT SENTIUS
20   SENTIUS INTERNATIONAL, LLC                    INTERNATIONAL LLC’S OPENING CLAIM
                                                   CONSTRUCTION BRIEF
21                    Defendant.
22                                                 DATE:           March 18, 2020
     SENTIUS INTERNATIONAL, LLC,
                                                   TIME:           9:30 a.m.
23
                                                   COURTROOM: 1
                   Counterclaimant,
24          v.
                                                   JUDGE: Honorable Yvonne Gonzalez Rogers
25
     ZOHO CORPORATION and ZOHO
26   CORPORATION PVT., LTD.
27                 Counter-Defendants.
28


                                                   -1-
        DECLARATION OF ROBERT J. YORIO IN SUPPORT OF DEFENDANT AND COUNTERCLAIMANT
               SENTIUS INTERNATIONAL LLC’S OPENING CLAIM CONSTRUCTION BRIEF
                Case 4:19-cv-00001-YGR Document 50-1 Filed 01/31/20 Page 2 of 4




1            I, Robert J. Yorio, declare:

2            1.      I am one of the attorneys of record for Defendant and Counterclaimant, Sentius

3    International, LLC (“Sentius”) in this action. I have prepared this declaration in support of

4    Defendant and Counterclaimant, Sentius International, LLC’s (SENTIUS) Opening Claim

5    Construction Brief. The following facts and documents set out herein are within my knowledge,

6    and if called as a witness to testify herein, I could and would competently testify to the truth

7    thereto.

8            2.      Exhibit 1 is a true and correct copy of the U.S. Reissued Patent RE 43,633E dated

9    September 4, 2012 entitled “System and Method for Linking Streams of Multimedia Data to Reference

10   Material for Display” (the ’633 Patent).

11           3.      Exhibit 2 is a true and correct copy of the U.S. Patent No. 7,672,985 dated March

12   2, 2010 entitled “Automated Creation and Delivery of Database Content” (the ‘985 Patent).

13           4.      Exhibit 3 is a true and correct copy of the Agreed Claim Construction Order (Dkt.

14   87; filed September 22, 2017), Sentius International, LLC v. Blackberry Limited and Blackberry

15   Corporation (ED-TX Case No. 2:16-cv-773-RSP).

16           5.      Exhibit 4 is a true and correct copy of Claim Construction Order (Dkt. 66; filed

17   January 9, 2014), Sentius International, LLC v. Microsoft Corporation (NDCA Case No. 5:13-

18   cv-00825-PSG).

19           6.      Exhibit 5 is a true and correct copy of Claim Construction Order (filed May 26,

20   2005), Friskit, Inc. v. RealNetworks, Inc., and Listen.Com (NDCA Case No. C03-5085-FMS).

21           7.      Exhibit 6 is a true and correct copy of Order Re: Construction of Claim 8 of U.S.

22   Patent No. 5,822,720 (Dkt. 52-7; filed March 29, 2002), Sentius Corporation v. Flyswat, Inc.

23   (NDCA Case No. C00-02233 SBA).

24           8.      Exhibit 7 are true and correct copies of selected pages from the publication

25   entitled, “Document Image Understanding: Geometric and Logical Layout”, pps. 386, 387, 389,

26   Robert M. Haralick, Electrical Engineering FT-10 University of Washington, Seattle, WA 98115

27   - 1994 IEEE.

28           9.      Exhibit 8 is a true and correct copy of the publication entitled, “A Structure Editor


                                                      -2-
        DECLARATION OF ROBERT J. YORIO IN SUPPORT OF DEFENDANT AND COUNTERCLAIMANT
               SENTIUS INTERNATIONAL LLC’S OPENING CLAIM CONSTRUCTION BRIEF
             Case 4:19-cv-00001-YGR Document 50-1 Filed 01/31/20 Page 3 of 4




1    for Abstract Document Objects”, Gary D. Kimura, pps. 418, 422, 430-435 (1986) Member,

2    IEEE, IEEE Transactions on Software Engineering, SE-12, No. 3, March 1986 - 1986 IEEE.

3           10.    Exhibit 9 is a true and correct copy of the publication entitled, “Document

4    Formatting Systems: Survey, Concepts, and Issues”, Richard Furuta, Jeffrey Scofield, and Alan

5    Shaw, pps. 419, 420, 432, 447-449 (1982), Department of Computer Science, University of

6    Washington, Seattle, Washington, 89195, Computing Surveys, Vol. 14, No. 3, September 1982.

7           11.    Exhibit 10 is a true and correct copy of the publication entitled, “Ten Years of

8    Window Systems - A Retrospective View”, p. 36, Warren Teitelman, F. R. A. Hopgood et al.

9    (eds.), Methodology of Window Management - EUROGRAPHICS The European Association

10   for Computer Graphics (1986).

11          12.    Exhibit 11 is a true and correct copy of the excerpts from the publication entitled,

12   “The Text Editor Sam”, pps. 6-8, 12, 14, 18, Rob Pike - rob@plan9.bell−labs.com.

13          13.    Exhibit 12 is a true and correct copy of U.S. Patent No. 5,436,637 - issued July

14   25, 1995 entitled “Graphical User Interface System and Methods for Improved User Feedback”.

15   Inventors: Charles E. Gayraud; Perry A. Gee.

16          14.    Exhibit 13 is a true and correct copy of U.S. Patent No. 5,581,670 - issued

17   December 3, 1996 entitled “User Interface Having Movable Sheet with Click-Through Tools.

18   Inventors: Eric A. Bier; William A. S. Buxton.

19          15.    Exhibit 14 is a true and correct copy of Emacs - Version 18.59

20   (ftp://ftp.gnu.org/old-gnu/emacs/) and VI (VIM) Version 3.0 (ftp://ftp.vim.org/pub/vim/unix).

21          16.    Exhibit 15 is a true and correct copy of a definition of the word “lookup” from the

22   Microsoft Press, Computer Dictionary: The Comprehensive Standard for Business, School,

23   Library, and Home, pp. 216-17 (1991).

24          17.    Exhibit 16 is a true and correct copy of the European Patent Publication No.

25   0266001A2, “A Parser for Natural Language Text”. Applicant: International Business Machines

26   Corporation. Inventors: Antonio Zamora; Michael D. Gunther; Elena M. Zamora.

27          18.    Exhibit 17 is a true and correct copy of the definition of the word “parse” from the

28   Microsoft Press, Computer Dictionary: The Comprehensive Standard for Business, School,


                                                      -3-
        DECLARATION OF ROBERT J. YORIO IN SUPPORT OF DEFENDANT AND COUNTERCLAIMANT
               SENTIUS INTERNATIONAL LLC’S OPENING CLAIM CONSTRUCTION BRIEF
             Case 4:19-cv-00001-YGR Document 50-1 Filed 01/31/20 Page 4 of 4




1    Library, and Home, p. 292 (2nd ed., 1994).

2           19.     Exhibit 18 is a true and correct copy of the definition of the word “offset” from

3    the Random House Personal Computer Dictionary, Philip E. Margolis (2nd ed. 1996), p. 346.

4           20.     Exhibit 19 is a true and correct copy of excerpts from the publication entitled, “A

5    Description of the Model-View-Controller User Interface Paradigm in the Smalltalk-80 System”,

6    Figures 1, 7, 16, Glenn E. Krasner and Stephen T. Pope, ParcPlace Systems, Inc., 1550 Plymouth

7    Street Mountain View, CA 94043 - 1988 ParcPlace Systems.

8           21.     Exhibit 20 is a true and correct copy of the definition of the word “array.” (n.d.)

9    Christensson, P. (2007, October 17). Retrieved 2017, May 24, from

10   https://techterms.com/definition/array

11          22.     Exhibit 21 are true and correct copies of definitions of the words “link”, “lookup”

12   and “offset” from The Computer Glossary: The Complete Illustrated Dictionary, Alan Freedman

13   (7th ed. 1995), pps. 224, 268, 276.

14          23.     Exhibit 22 is a true and correct copy of Patent Application No. 11/554,241,

15   Request for Extension of Time and Responsive Amendment Under 37 C.F.R. §1.111 dated

16   September 14, 2009.

17          24.     Exhibit 23 is a true and correct copy of U.S. Patent No. 8,214,349B2 dated July 3,

18   2012 entitled, “Automated Creation and Delivery of Database Content.” Inventors: Marc

19   Bookman, David Kurtz and Niket Patwardhan.

20          25.     Exhibit 24 is a true and correct copy of International Application Published Under

21   the Patent Cooperation Treaty (PCT), entitled, “A Method of Specifying Links in Hypermedia,”

22   WO 95/04974, dated February 16, 1995, pps. 1-4.

23          I declare under penalty of perjury under the laws of the United States that the foregoing is

24   true and correct.

25          Executed on this 31st day of January 2020 at Washington, D.C.

26
27                                                                /s/ Robert J. Yorio
                                                                  ROBERT J. YORIO
28


                                                     -4-
        DECLARATION OF ROBERT J. YORIO IN SUPPORT OF DEFENDANT AND COUNTERCLAIMANT
               SENTIUS INTERNATIONAL LLC’S OPENING CLAIM CONSTRUCTION BRIEF
